Case 1:20-cv-23459-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    Case No.: 20-CIV-_________

   Eyeris Rodriguez and Yordany Martinez                                 CLASS REPRESENTATION
   individually and on behalf of others similarly
   situated,

          Plaintiff,

   vs.

   Supersonic of Florida, Inc., a for profit
   Florida corporation; Juan C. Gonzalez,
   individually, and; Amed Carretero,
   individually,

          Defendants.


                       FAIR LABOR STANDARDS ACT COMPLAINT
         Plaintiffs Eyeris Rodriguez and Yordany Martinez, individually, and on behalf of others

  similarly situated, sue Defendants, Supersonic of Florida, Inc., a for profit Florida Corporation;

  Juan C. Gonzalez, individually, and; Amed Carretero, individually, and allege:

                               JURISDICTIONAL ALLEGATIONS

         1.      This lawsuit is an action to recover money damages for unpaid minimum wages

  and unpaid overtime wages brought under the Fair Labor Standards Act (“FLSA”), 29 U.S.C., §

  201, et seq., a statute of the United States of America. This action is also brought under Florida

  Statute §§448.110, Florida Statutes (“the Florida Minimum Wage Act”) and under Florida

  common law and statutes, including §448, Fla. Stat., pertaining to claims for unpaid wages earned.

  This Court enjoys subject matter jurisdiction pursuant to 28 U.S.C. §§1331 (federal question),

  1337 (commerce), 1367 (supplemental), as well as under the “FLSA”, 29 U.S.C., §§216(b) and

  under §448, Fla. Stat., and §24, Art. X of the Florida Constitution.


                                LAW OFFICES OF ANTHONY F. SANCHEZ, P.A.
                6701 SUNSET DRIVE, SUITE 101, MIAMI, FL, 33143 TELEPHONE (305) 665-9211
Case 1:20-cv-23459-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 2 of 9



         2.      Plaintiffs Eyeris Rodriguez and Yordany Martinez worked as a local delivery

  drivers and/or warehousemen for Defendant Supersonic of Florida, Inc., which holds itself out as

  “a Multi-Faceted Transportation provider for the entire state of Florida” who operate through their

  “…dedicated personal [sic], 9 strategic locations, intra line private fleet and technology…”.

  http://supersonicfl.com/ (“The Way We Do it”). Defendant “operate[s] facilities in Miami,

  Orlando, Tampa, Ft. Myers, Ocala, Jacksonville, Fort Pierce, Pensacola, and Tallahassee.”

  http://supersonicfl.com/ (“The Way We Do it”).

         3.      Plaintiffs Eyeris Rodriguez and Yordany Martinez, together with any other person

  who may hereafter consent to join in this lawsuit, are “employees” within the meaning of 29 U.S.C.

  §203(e).

         4.      Plaintiffs together with any other person who may hereafter consent to join in this

  lawsuit work or worked during respective tenures of employment at any time during the period of

  time beginning five years prior to the filing of this lawsuit through the present.

         5.      Defendant Supersonic of Florida, Inc., (“Supersonic”) is a Florida corporation

  which owns and operates a closely, privately held transportation service provider in numerous

  locations around Florida including one in Miami at which the Plaintiffs work or worked.

         6.      Defendant Juan C. Gonzalez is an individual and principal of “Supersonic” who,

  together with other insiders, directly or indirectly, owns and/or operates “Supersonic” as a

  transportation service company, as part of a conglomerate of other related entities and persons.

         7.      Defendant Amed Carretero is an individual and principal or management employee

  of “Supersonic” who, together with Defendant Gonzalez and other insiders, directly or indirectly,

  owns and/or operates “Supersonic” as a transportation service company in the Miami location

  where Plaintiffs work or worked.




                                                    2
Case 1:20-cv-23459-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 3 of 9



         8.      Each named Defendant, individually and as a group, is a “person” and an

  “employer” within the meaning of the 29 U.S.C. §203 (a) and (d) and may hereinafter be referred

  to jointly as the “Employer”. Moreover, this same “Employer”, individually or together as a group,

  is an enterprise engaged in commerce within the meaning of 29 U.S.C. §203(r), and (s).

         9.      The Employer is, and at all times material to this action was, an organization which

  sells and/or markets and/or transports services and/or goods to customers in Florida and across

  state lines. Upon information and belief, the annual gross revenue of the Employer was at all times

  material to this action in excess of $500,000.00 per annum.

         10.     By reason of the foregoing, the Employer is, and at all times material to this action

  was, an enterprise engaged in commerce or in the production of goods for commerce as defined in

  Sections 3(r) and 3(s) of the FLSA, 29 U.S.C., §§ 203(r) and 203(s).

                           CLASS ALLEGATIONS UNDER THE FLSA

         11.     The named Plaintiffs are similarly situated to other persons employed as “Local

  Delivery Drivers” and/or “Warehousemen” by the Employer during any part of the five-year

  period preceding the filing of this lawsuit.

         12.     The named Plaintiffs, and those similarly situated, work or worked for a flat rate

  weekly salary without regard to the number of hours worked. In fact, the Employer does not keep

  reliable time-keeping records for hours worked by the Plaintiffs, others similarly situated, or any

  or most of its employees.

         13.     The Defendants/Employers have long establish a weekly pay period, with payment

  of wages and compensation scheduled three weeks in arrears.

         14.     Throughout the period of time covered by this lawsuit, Defendants have failed to

  pay wages to any and all of their employees on the regularly scheduled pay day, withholding wages




                                                   3
Case 1:20-cv-23459-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 4 of 9



  until convenient to the employer, often for many weeks later than the scheduled pay day,

  essentially using the wages due to their protected employees as a source of short term, interest-

  free financing.

         15.        The Defendants/Employers also require that Plaintiffs, and others similarly

  situated, work in excess of 40 hours per workweek. However, Defendants do not keep reliable

  time records regarding hours worked, and fail to pay the required overtime premium for hours

  worked in excess of forty (40) on given work weeks.

                                          ATTORNEY’S FEES

         16.        Plaintiffs have engaged the services of the undersigned attorneys and have agreed

  to pay reasonable attorney’s fees for their services.

                              ENTITLEMENT TO ATTORNEY’S FEES

         17.        Plaintiffs and others similarly situated are entitled to an award of prevailing party

  attorney’s fees and costs pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 and other

  related authority. Additionally, Plaintiffs are entitled to fees and costs pursuant to Florida Statute

  §448.08, and other related authority.

                                         - COUNT I -
                      VIOLATION OF THE FAIR LABOR STANDARDS ACT
                              (Failure to Pay Minimum Wages)

         Plaintiffs, and others similarly situated, reallege ¶¶ 1-17, as though fully set forth herein.

         18.        At all times during their employment, the Plaintiffs and others similarly situated

  were employees required to be finally and unconditionally paid a minimum hourly wage for every

  hour worked during the applicable, established pay period. Further, they were entitled to receive

  such compensation on the established regular pay date.




                                                      4
Case 1:20-cv-23459-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 5 of 9



         19.     Throughout Plaintiffs’ employment, the Employer violated the provisions of the

  FLSA, 29 U.S.C. §206 and §215(a)(2) by failing to pay the Plaintiffs, and other similarly situated

  employees, a minimum hourly wage during applicable pay periods by, among other factors: (a)

  failing to finally and unconditionally pay at least the applicable minimum hourly wage for every

  hour worked during numerous covered pay periods as required by law; (b) failing to pay the

  required wages on the date due.

         20.     At all times material to this action, the Employer failed to comply with 29 U.S.C.

  Sections 201-219 and 29 C.F.R., Sections 516.1, et. seq. in that Plaintiffs, and those similarly

  situated, performed services for the benefit of the Defendants for which they were paid below the

  minimum wage rates required under both federal law, and under applicable Florida law and

  Constitution, which occasionally higher minimum wage rates are made applicable under the

  FLSA. Other persons who may become plaintiffs in this action also provided labor as hourly-rate

  employees and/or former employees of the Employer and have also been systematically paid less

  than the applicable minimum hourly wage, for the reasons set forth above.

         21.     The Employer knew or showed a reckless disregard for the provisions of the FLSA

  concerning the timely, complete, and unconditional payment of minimum wages and remains

  owing the named Plaintiffs and other similarly situated employees all unpaid minimum hourly

  wages for every hour worked during the three year period preceding this lawsuit.

         WHEREFORE, Plaintiffs, and others similarly situated demand the following: payment of

  minimum wages for every hour worked during every pay period, or as much as is allowed by the

  Fair Labor Standards Act, whichever is greater, in an amount to be proven at the time of trial; an

  additional like amount as liquidated damages; an award of reasonable attorney’s fees and costs,

  and; any and all such other relief which this Court may deem reasonable under the circumstances.




                                                  5
Case 1:20-cv-23459-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 6 of 9



  Also, in the event that Plaintiffs do not recover liquidated damages as allowed, then Plaintiffs and

  those similarly situated demand an award of prejudgment interest as a lesser alternative to

  liquidated damages.

                                     - COUNT II -
                   VIOLATION OF THE FAIR LABOR STANDARDS ACT
                           (Failure to Pay Overtime Wages)

         Plaintiffs, and others similarly situated, reallege ¶¶ 1-17, as though fully set forth herein.

         22.     At all times during their employment, Plaintiffs, and those similarly situated, was a

  protected employee required by law to be paid by the hour for work performed for the Employer

  and required to be paid at the rate of one-and-half times his regular hourly rate for those hours he

  worked in excess of forty during any given workweek.

         23.     Plaintiffs routinely worked many overtime hours but their overtime hours were

  routinely and systematically not paid at all, or not paid at the applicable premium rate.

         24.     Other current and former similarly situated employees of the Employer, who

  performed the same or similar duties for the Employer as Plaintiff, were also not paid overtime

  wages as required by law.

         25.     At all times material to this action, the Employer failed to comply with 29 U.S.C.

  Sections 201-219; 29 C.F.R., Part 516 – Records to be Kept, and; 29 C.F.R. Part 778 – Overtime

  Compensation, as well as other applicable authority in that Plaintiffs and those similarly situated

  performed services and worked in excess of the maximum hours provided by the FLSA, but no

  adequate provision was made by the Employer to properly pay them at the rate of time-and-a-half

  for all hours worked in excess of forty (40) hours per workweek as provided in the FLSA. Other

  persons who are -- or who may become -- Plaintiffs in this action, also provided labor as hourly-




                                                    6
Case 1:20-cv-23459-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 7 of 9



  rate employees and/or former employees of the Employer. Said other persons were also subject

  to the payroll practices and procedures described above.

         26.     The Employer failed to pay overtime compensation to Plaintiffs, and those similarly

  situated, based upon factors to include the following: (a) Plaintiffs were not paid for most of the

  many hours he worked in excess of forty during the vast majority of his workweeks; (b) the

  Employer completely failed to maintain the types of books and records and policies necessary and

  required to establish the commencement of the workweek for overtime wage calculation purposes;

  (c) the Employer has failed to timely disburse overtime compensation during the applicable pay

  period when the excess hours were worked, or ever.

         27.     The Employer knew and/or showed a reckless disregard for the provisions of the

  FLSA concerning the payment of overtime wages and remains owing Plaintiffs and other similarly

  situated employees their overtime wages due from the commencement of their employment and,

  as a result, they are entitled to recover double or liquidated damages.

         WHEREFORE, Plaintiffs and others similarly situated request double damages and

  reasonable attorney’s fees and costs from Defendants, pursuant to the Fair Labor Standards Act as

  cited above to be proven at the time of trial, and for all unpaid overtime wages owing Plaintiffs

  and those similarly situated employees for their entire applicable employment period, or as much

  as is allowed by the FLSA, whichever is greater. In the event that Plaintiffs and those similarly

  situated employees do not recover double damages, then Plaintiffs and those similarly situated

  seek an award of prejudgment interest for the unpaid overtime compensation and any and all other

  relief which this Court may deem reasonable under the circumstances.




                                                   7
Case 1:20-cv-23459-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 8 of 9



                                     - COUNT III -
                         BREACH OF AGREEMENT TO PAY WAGES
                                 (Failure to Pay Wages)

         Plaintiffs reallege ¶¶ 1 through 17 as though fully set forth herein.

         28.     At all times during his employment, the Plaintiffs, and those similarly situated, were

  employees whom the Employer had agreed to pay a lawful, negotiated wage on a regularly

  scheduled pay day.

         29.     The Employer breached the agreement by failing to pay any wage at all, and by

  routinely withholding the payment of wages for many weeks and disbursing wages only when

  convenient for the Defendants.

         30.     As of the time of this filing, the Employer owed and continues to owe Plaintiffs,

  and others similarly situated, their wages, which are long overdue.

         WHEREFORE, Plaintiffs, and those similarly situated, demand the following: payment of

  all accrued unpaid wages and commissions and payments promised under the pay plan, in an

  amount to be proven at the time of trial; accrued interest on those sums at the applicable judgment

  rate of interest, and; an award of reasonable attorney’s fees and costs.

                                    – COUNT IV –
                    VIOLATION OF THE FAIR LABOR STANDARDS ACT
                               (Retaliation by Employers)

         Plaintiffs reallege ¶¶ 1 through 17, as though fully set forth herein.

         31.     Plaintiff Eyeris Rodriguez, and others similarly situated, exercised rights protected

  under the FLSA by complaining and demanding vindication of his right to collect timely payment

  of wages and overtime wages.




                                                   8
Case 1:20-cv-23459-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 9 of 9



          32.     Shortly after exercising his protected rights under the FLSA, and as a result of such

  exercise, Plaintiff Rodriguez and others similarly situated suffered adverse employment

  consequences.

          33.     At all times material to this action, the Employer violated 29 U.S.C. §215(a)(3) in

  that Defendants retaliated against Plaintiff for asserting rights under the FLSA.

          34.     The Employer knew and/or showed a reckless disregard of the provisions of the

  FLSA concerning the prohibition against retaliation against the assertion of FLSA rights and thus

  is liable to compensate the Plaintiffs for unpaid wages, compensatory damages, back wages, front

  wages, liquidated damages, punitive damages and other equitable relief.

          WHEREFORE, Plaintiff, individually and on behalf of others similarly situated, demand

  the following: reinstatement of employment, promotion, lost wages, back pay, front pay,

  compensatory damages, pre-judgment interest, and punitive damages pursuant to the Fair Labor

  Standards Act to be proven at the time of trial and for such further relief as may be permitted by

  the FLSA, together with court costs and attorney’s fees.

                                           JURY DEMAND

          35.     Plaintiffs demands trial by jury of all issues, claims and defenses in this action that

  are triable as of right by a jury.

  Dated: August 19, 2020

                                                                 Anthony F. Sanchez, P.A.
                                                                 Attorneys for Plaintiffs
                                                                 6701 Sunset Drive, Suite 101
                                                                 Miami, Florida 33143
                                                                 Tel.: 305-665-9211
                                                                 Fax:    305-328-4842
                                                                 Email: afs@laborlawfla.com

                                                                 By: /s/ Anthony F. Sanchez
                                                                     Anthony F. Sanchez
                                                                     Florida Bar No.789925




                                                     9
